UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number:0-25430 RIDGEWOOD ELECTRIC POWER TRUST IV (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3324608 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1314 King Street, Wilmington, Delaware 19801 (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of October 31, 2007, there were 476.8875 Investor Shares outstanding. RIDGEWOOD ELECTRIC POWER TRUST IV FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 13 SIGNATURES 14 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST IV CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, December 31, 2006 2005 ASSETS (unaudited) Current assets: Cash $ 968 $ 639 Accounts receivable 1,962 2,045 Notes receivable, affiliates – current portion - 207 Due from affiliates 39 95 Prepaid expenses and other current assets 55 102 Total current assets 3,024 3,088 Notes receivable, affiliates – noncurrent portion 5,229 4,926 Investments 4,254 4,174 Plant and equipment, net 8,754 9,351 Intangibles, net 2,008 2,460 Other assets 405 405 Total assets $ 23,674 $ 24,404 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 356 $ 582 Accrued royalty expense 388 409 Due to affiliates 797 943 Total current liabilities 1,541 1,934 Minority interest 4,471 4,632 Totalliabilities 6,012 6,566 Commitments and contingencies Shareholders’ equity: Shareholders’ equity (476.8875 Investor Shares issued and outstanding) 17,754 17,928 Managing Shareholder’s accumulated deficit (1 management share issued and outstanding) (92 ) (90 ) Total shareholders’ equity 17,662 17,838 Total liabilities and shareholders’ equity $ 23,674 $ 24,404 The accompanying notes are an integral part of thesefinancial statements. 3 RIDGEWOOD ELECTRIC POWER TRUST IV CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share data) Nine Months Ended September 30, Three Months Ended September 30, 2006 2005 2006 2005 Power generation revenue $ 5,607 $ 5,703 $ 1,844 $ 1,914 Renewable attribute revenue 2,882 2,942 935 939 Sublease revenue 432 428 144 143 Total revenues 8,921 9,073 2,923 2,996 Cost of revenues 6,656 6,704 2,155 2,162 Gross profit 2,265 2,369 768 834 Operating expenses: General and administrative expenses 142 229 30 68 Management fee to the Managing Shareholder 401 335 133 112 Total operating expenses 543 564 163 180 Income from operations 1,722 1,805 605 654 Other income (expense): Interest income 326 238 108 101 Interest expense (43 ) (41 ) (17 ) (16 ) Equity in income (loss) of Maine Hydro 672 484 (83 ) (222 ) Equity in income of Indeck Maine 357 1,028 548 1,478 Total other income, net 1,312 1,709 556 1,341 Income before minority interest 3,034 3,514 1,161 1,995 Minority interest in the earnings of subsidiaries (802 ) (839 ) (270 ) (280 ) Net income $ 2,232 $ 2,675 $ 891 $ 1,715 Managing Shareholder – Net income $ 22 $ 27 $ 9 $ 17 Shareholders – Net income 2,210 2,648 882 1,698 Net income per Investor Share 4,634 5,553 1,850 3,560 Distributions per Investor Share 5,000 1,000 2,000 - The accompanying notes are an integral part of thesefinancial statements. 4 RIDGEWOOD ELECTRIC POWER TRUST IV CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended September 30, 2006 2005 Cash flows from operating activities: Net cash provided by operating activities $ 3,495 $ 2,516 Cash flows from investing activities: Repayment of notes receivable, affiliates 207 - Loans to Indeck Maine - (1,000 ) Loans to Ridgewood Power B fund/Providence Expansion - (207 ) Net cash provided by (used in) investing activities 207 (1,207 ) Cash flows from financing activities: Cash distribution to minority interest (964 ) (427 ) Cash distribution to shareholders (2,409 ) (482 ) Net cash used in financing activities (3,373 ) (909 ) Net increase in cash 329 400 Cash, beginning of period 639 732 Cash, end of period $ 968 $ 1,132 The accompanying notes are an integral part of thesefinancial statements. 5 RIDGEWOOD ELECTRIC POWER TRUST IV NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to SEC rules. These condensed consolidated financial statements should be read in conjunction with the Ridgewood Electric Power Trust IV (the “Trust”) Annual Report on Form 10-K for the year ended December31, 2005 filed with the SEC on October 30, 2007 (the “2005 Form 10-K”). No significant changes have been made to the Trust’s accounting policies and estimates disclosed in the 2005 Form 10-K. In the opinion of management, the condensed consolidated financial statements as of September 30, 2006, and for the nine and three-month periods ended September 30, 2006 and 2005, include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the periods presented. The results of operations for the nine and three months ended September 30, 2006 and 2005 are not necessarily indicative of the results to be expected for the full year or any other period. 2.DESCRIPTION OF BUSINESS The Trust is a Delaware trust formed in September 1994. The Trust began offering shares on February 6, 1995 and concluded its offering on September 30, 1996. The objective of the Trust is to provide benefits to its shareholders through a combination of distributions of operating cash flow and capital appreciation. The Managing Shareholder of the Trust is Ridgewood Renewable Power LLC (“RRP” or the “Managing Shareholder”). The Trust has been organized to invest primarily in independent power generation facilities, water desalinization plants and other infrastructure projects in the US. The projects owned by the Trust have characteristics that qualify the projects for government incentives. Among the incentives is ancillary revenue opportunities related to the fuel used by the power plants. The Trust’s accompanying condensed consolidated financial statements include its wholly-owned subsidiaries and the financial statements of Ridgewood Providence Power Partners, L.P. (“Ridgewood Providence”). The Trust’s condensed consolidated financial statements also include the Trust’s 50% interest in Ridgewood Maine Hydro Partners, L.P. (“Maine Hydro”) and its 25% interest in Ridgewood Indeck Maine Energy, LLC (“Indeck Maine”) which are accounted for under the equity method of accounting as the Trust has the ability to exercise significant influence but does not control the operating and financial policies of these entities. The revenues generated from Ridgewood Pump Services IV Partners, L.P. ("Pump Services"), a wholly-owned subsidiary of Trust IV, was not material to the Trust’s operating results and in January 2006, the assets of the Pump Services were sold for $1 to an unaffiliated party.The Trust did not record any gain or loss on the sale as the assets of Pump Services were fully impaired in 2003. The Trust owns 64.3% interest in Ridgewood Providence and the remaining 35.7% minority interest is owned by Ridgewood Electric Power Trust III (“Trust III”). The interest of Trust III is presented as minority interest in the condensed consolidated balance sheets and statements of operations. 6 RIDGEWOOD ELECTRIC POWER TRUST IV NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 3. RECENT ACCOUNTING PRONOUNCEMENTS FIN 48 In June 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”) an interpretation of FASB Statement No. 109, Accounting for Income Taxes. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS 109 and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 will be effective for the Trust beginning January 1, 2007. The Trust does not believe that the adoption of FIN 48 will have a material impact on its consolidated financial statements. SFAS 157 In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements ("SFAS 157"), to define fair value, establish a framework for measuring fair value in accordance with generally accepted accounting principles (GAAP) and expand disclosures about fair value measurements. SFAS 157 requires quantitative disclosures using a tabular format in all periods (interim and annual) and qualitative disclosures about the valuation techniques used to measure fair value in all annual periods. SFAS 157 will be effective for the Trust beginning January 1, 2008. The Trust is currently evaluating the impact of adopting SFAS 157. SAB 108 In September 2006, the SEC issued Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatements When Quantifying Misstatements in Current Year Financial Statements ("SAB 108"). SAB 108 requires analysis of misstatements using both an income statement (rollover) approach and a balance sheet (iron curtain) approach in assessing materiality and provides for a one-time cumulative effect transition adjustment. SAB 108 is effective for fiscal years ending on or after November 15, 2006. The adoption of this standard did not have a material impact on the Trust's condensed consolidated financial statements. 4. NOTES RECEIVABLE, AFFILIATES In September 2005, the Trust loaned $207 to Ridgewood Power B Fund/Providence Expansion (“B Fund”), an affiliate of the Trust.The note receivable was paid off by the B Fund during the first quarter of 2006. During the second quarter of 2005, the Trust loaned an additional $1,000 to Indeck Maine. The 2005 loan bears interest at 18% per annum. The interest income accrued on the notes receivable for the nine months ended September 30, 2006 and 2005 was $303 and $238, respectively.The interest income accrued on notes receivable for each of the three months ended September 30, 2006 and 2005 was $101, which is included in notes receivable affiliates in the consolidated balance sheets. 5. INVESTMENTS The Trust’s investments include a 50% interest in Maine Hydro anda 25% interest in Indeck Maine. Maine Hydro Summarized statements of operations data for Maine Hydro for the nine and three months ended September 30, 2006 and 2005 is as follows: 7 RIDGEWOOD ELECTRIC POWER TRUST IV NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) Nine Months Ended September 30, Three Months Ended September 30, 2006 2005 2006 2005 Revenues $ 3,612 $ 3,314 $ 581 $ 367 Gross profit (loss) 1,477 1,299 (106 ) (349 ) Income (loss ) from operations 1,393 1,165 (152 ) (445 ) Net income (loss) $ 1,344 $ 969 $ (167 ) $ (443 ) Trust share of income (loss) in Maine Hydro $ 672 $ 484 $ (83 ) $ (222 ) Indeck Maine Summarized statements of operations data for Indeck Maine for the nine and three months ended September 30, 2006 and 2005 is as follows: Nine Months Ended September 30, Three Months Ended September 30, 2006 2005 2006 2005 Revenues $ 24,566 $ 21,755 $ 8,881 $ 10,909 Gross profit 2,531 3,655 1,767 3,673 Income from operations 2,250 3,259 1,609 3,455 Net income $ 1,154 $ 2,193 $ 1,256 $ 2,989 Trust share of income in Indeck Maine $ 357 $ 1,028 $ 548 $ 1,478 6. COMMITMENTS AND CONTINGENCIES Ridgewood Providence and several of its affiliates have an agreement with a power marketer for which they are committed to sell a portion of their Renewable Portfolio Standard Attributes ("RPS Attributes") derived from their electric generation. The agreement provides such power marketer with six separate annual options to purchase such RPS Attributes from 2004 through 2009 at fixed prices, as defined. If Ridgewood Providence and its affiliates fail to supply the required number of RPS Attributes, penalties may be imposed. In accordance with the terms of the agreement, if the power marketer elects to exercise an annual option and Ridgewood Providence and its affiliates produce no renewable attributes for such option year, Ridgewood Providence and its affiliates face a maximum penalty, which is adjusted annually for the change in the consumer price index, among other things, of approximately $3,300, measured using current factors, for that option year and any other year in which an option has been exercised and no renewable attributes have been produced. 8 RIDGEWOOD ELECTRIC POWER TRUST IV NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) Pursuant to the agreement, Ridgewood Providence and Indeck Maine are liable for 8% and 70% of the total penalty, respectively, but may be liable up to 100% in the event of the default of its affiliates. In the fourth quarters of 2007 and 2006, the power marketer notified Ridgewood Providence and its affiliates that it has elected to purchase the output for 2008 and 2007, respectively, as specified in the agreement.In 2006 and 2005, Ridgewood Providence satisfied and delivered RPS Attributes as prescribed in the agreements and therefore no penalties were incurred. 7.SUBSEQUENT EVENTS On August 16, 2006, the Managing Shareholder and affiliates of the Trust filed lawsuits against the former independent registered public accounting firm for the Trust, Perelson Weiner, LLP (“Perelson Weiner”), in New Jersey Superior Court.
